
	
		II
		110th CONGRESS
		1st Session
		S. 1708
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Dodd (for himself,
			 Mr. Hagel, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide for the expansion of Federal
		  efforts concerning the prevention, education, treatment, and research
		  activities related to Lyme and other tick-borne diseases, including the
		  establishment of a Tick-Borne Diseases Advisory Committee.
	
	
		1.Short titleThis Act may be cited as the
			 Lyme and Tick-Borne Disease
			 Prevention, Education, and Research Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Lyme disease is a common but frequently
			 misunderstood illness that, if not caught early and treated properly, can cause
			 serious health problems.
			(2)Lyme disease is a bacterial infection that
			 is transmitted by a tick bite. Early signs of infection may include a rash and
			 flu-like symptoms such as fever, muscle aches, headaches, and fatigue.
			(3)Although Lyme disease can be treated with
			 antibiotics if caught early, the disease often goes undetected because it
			 mimics other illnesses or may be misdiagnosed. Untreated, Lyme disease can lead
			 to severe heart, neurological, eye, and joint problems because the bacteria can
			 affect many different organs and organ systems.
			(4)If an individual with Lyme disease does not
			 receive treatment, such individual can develop severe heart, neurological, eye,
			 and joint problems.
			(5)Although Lyme disease accounts for 90
			 percent of all vector-borne infections in the United States, the ticks that
			 spread Lyme disease also spread other diseases, such as ehrlichiosis,
			 babesiosis, and other strains of Borrelia. All of these diseases in 1 patient
			 makes diagnosis and treatment more difficult.
			(6)Studies indicate that the actual number of
			 tick-borne disease cases are approximately 10 times the amount reported.
			(7)Persistence of symptomatology in many
			 patients without reliable testing makes treatment of patients more
			 difficult.
			3.Establishment of a
			 tick-borne diseases advisory committee
			(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services (referred
			 to in this Act as the Secretary) shall establish within the
			 Office of the Secretary an advisory committee to be known as the Tick-Borne
			 Diseases Advisory Committee (referred to in this section as the
			 Committee).
			(b)DutiesThe Committee shall advise the Secretary
			 and the Assistant Secretary for Health regarding the manner in which such
			 officials can—
				(1)ensure interagency coordination and
			 communication and minimize overlap regarding efforts to address tick-borne
			 diseases;
				(2)identify opportunities to coordinate
			 efforts with other Federal agencies and private organizations addressing such
			 diseases;
				(3)ensure interagency coordination and
			 communication with constituency groups;
				(4)ensure that a broad spectrum of scientific
			 viewpoints are represented in public health policy decisions and that
			 information disseminated to the public and physicians is balanced; and
				(5)advise relevant Federal agencies on
			 priorities related to the Lyme and tick-borne diseases.
				(c)Membership
				(1)Appointed
			 members
					(A)In
			 generalFrom among
			 individuals who are not officers or employees of the Federal Government, the
			 Secretary shall appoint to the Committee, as voting members, an equal number of
			 individuals from each of the groups described in clauses (i) through (v) of
			 subparagraph (B).
					(B)GroupsThe groups described in this subparagraph
			 include the following:
						(i)Scientific community members representing
			 the broad spectrum of viewpoints held within the scientific community related
			 to Lyme and other tick-borne diseases.
						(ii)Representatives of tick-borne disease
			 voluntary organizations.
						(iii)Health care providers, including at least 1
			 full-time practicing physician, with relevant experience providing care for
			 individuals with a broad range of acute and chronic tick-borne diseases.
						(iv)Patient representatives who are individuals
			 who have been diagnosed with a tick-borne disease or who have had an immediate
			 family member diagnosed with such a disease.
						(v)Representatives of State and local health
			 departments and national organizations that represent State and local health
			 professionals.
						(C)DiversityIn appointing members under this paragraph,
			 the Secretary shall ensure that such members, as a group, represent a diversity
			 of scientific perspectives relevant to the duties of the Committee.
					(2)Ex officio
			 membersThe Secretary shall
			 designate, as nonvoting, ex officio members of the Committee, representatives
			 overseeing tick-borne disease activities from each of the following Federal
			 agencies:
					(A)The Centers for Disease Control and
			 Prevention.
					(B)The National Institutes of Health.
					(C)The Agency for Healthcare Research and
			 Quality.
					(D)The Food and Drug Administration.
					(E)The Office of the Assistant Secretary for
			 Health.
					(F)Such additional Federal agencies as the
			 Secretary determines to be appropriate.
					(3)Co-chairpersonsThe Secretary shall designate the Assistant
			 Secretary of Health as the co-chairperson of the Committee. The appointed
			 members of the Committee shall also elect a public co-chairperson. The public
			 co-chairperson shall serve a 2-year term.
				(4)Term of
			 appointmentThe term of
			 service for each member of the Committee appointed under paragraph (1) shall be
			 4 years.
				(5)VacancyA vacancy in the membership of the
			 Committee shall be filled in the same manner as the original appointment. Any
			 member appointed to fill a vacancy for an unexpired term shall be appointed for
			 the remainder of that term. Members may serve after the expiration of their
			 terms until their successors have taken office.
				(d)MeetingsThe Committee shall hold public meetings,
			 except as otherwise determined by the Secretary, after providing notice to the
			 public of such meetings, and shall meet at least twice a year with additional
			 meetings subject to the call of the co-chairpersons. Agenda items with respect
			 to such meetings may be added at the request of the members of the Committee,
			 including the co-chairpersons. Meetings shall be conducted, and records of the
			 proceedings shall be maintained, as required by applicable law and by
			 regulations of the Secretary.
			(e)Authorization
			 of appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $250,000 for each of the fiscal years 2008 through 2011. Amounts appropriated
			 under the preceding sentence shall be used for the expenses and per diem costs
			 incurred by the Committee under this section in accordance with the Federal
			 Advisory Committee Act, except that no voting member of the Committee shall be
			 a permanent salaried employee.
			4.Federal activities
			 related to the diagnosis, surveillance, prevention, and research of lyme and
			 other tick-borne diseases
			(a)In
			 generalThe Secretary, acting
			 as appropriate through the Director of the Centers for Disease Control and
			 Prevention, the Director of the National Institutes of Health, the Commissioner
			 of Food and Drugs, and the Director of the Agency for Healthcare Research and
			 Quality, as well as additional Federal agencies as the Secretary determines to
			 be appropriate, and in consultation with the Tick-Borne Diseases Advisory
			 Committee, shall provide for the coordination of all Federal programs and
			 activities related to Lyme and other tick-borne diseases, including the
			 activities described in paragraphs (1) through (4) of subsection (b).
			(b)ActivitiesThe activities described in this subsection
			 are the following:
				(1)Development of
			 diagnostic testsSuch
			 activities include—
					(A)the development of sensitive and more
			 accurate diagnostic tools and tests, including a direct detection test for Lyme
			 disease capable of distinguishing active infection from past infection;
					(B)improving the efficient utilization of
			 diagnostic testing currently available to account for the multiple clinical
			 manifestations of both acute and chronic Lyme disease; and
					(C)providing for the timely evaluation of
			 promising emerging diagnostic methods.
					(2)Surveillance
			 and reportingSuch activities
			 include surveillance and reporting of Lyme and other tick-borne
			 diseases—
					(A)to accurately determine the prevalence of
			 Lyme and other tick-borne disease;
					(B)to evaluate the feasibility of developing a
			 reporting system for the collection of data on physician-diagnosed cases of
			 Lyme disease that do not meet the surveillance criteria of the Centers for
			 Disease Control and Prevention in order to more accurately gauge disease
			 incidence; and
					(C)to evaluate the feasibility of creating a
			 national uniform reporting system including required reporting by laboratories
			 in each State.
					(3)PreventionSuch activities include—
					(A)the provision and promotion of access to a
			 comprehensive, up-to-date clearinghouse of peer-reviewed information on Lyme
			 and other tick-borne diseases;
					(B)increased public education related to Lyme
			 and other tick-borne diseases through the expansion of the Community Based
			 Education Programs of the Centers for Disease Control and Prevention to include
			 expansion of information access points to the public;
					(C)the creation of a physician education
			 program that includes the full spectrum of scientific research related to Lyme
			 and other tick-borne diseases; and
					(D)the sponsoring of scientific conferences on
			 Lyme and other tick-borne diseases, including reporting and consideration of
			 the full spectrum of clinically-based knowledge, with the first of such
			 conferences to be held not later than 24 months after the date of enactment of
			 this Act.
					(4)Clinical
			 outcomes researchSuch
			 activities include—
					(A)the establishment of epidemiological
			 research objectives to determine the long term course of illness for Lyme
			 disease; and
					(B)determination of the effectiveness of
			 different treatment modalities by establishing treatment outcome
			 objectives.
					(c)Authorization
			 of appropriationsFor the
			 purposes of carrying out this section, and for the purposes of providing for
			 additional research, prevention, and educational activities for Lyme and other
			 tick-borne diseases, there is authorized to be appropriated $20,000,000 for
			 each of the fiscal years 2008 through 2011. Such authorization is in addition
			 to any other authorization of appropriations available for such purpose.
			5.Reports on lyme and
			 other tick-borne diseases
			(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress a report on the activities carried out under
			 this Act.
			(b)ContentReports under subsection (a) shall
			 contain—
				(1)significant activities or developments
			 related to the surveillance, diagnosis, treatment, education, or prevention of
			 Lyme or other tick-borne diseases, including suggestions for further research
			 and education;
				(2)a scientifically qualified assessment of
			 Lyme and other tick-borne diseases, including both acute and chronic instances,
			 related to the broad spectrum of empirical evidence of treating physicians, as
			 well as published peer reviewed data, that shall include recommendations for
			 addressing research gaps in diagnosis and treatment of Lyme and other
			 tick-borne diseases and an evaluation of treatment guidelines and their
			 utilization;
				(3)progress in the development of accurate
			 diagnostic tools that are more useful in the clinical setting for both acute
			 and chronic disease; and
				(4)the promotion of public awareness and
			 physician education initiatives to improve the knowledge of health care
			 providers and the public regarding clinical and surveillance practices for Lyme
			 disease and other tick-borne diseases.
				
